Citation Nr: 1618463	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  15-18 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a colon condition, and if so, whether service connection is warranted.
 
2.  Entitlement to a rating higher than 20 percent for diabetes mellitus type II.

3.  Entitlement to a rating higher than 20 percent for diabetic neuropathy and carpal tunnel syndrome of the right upper extremity from September 23, 2011 to September 10, 2014, and a rating higher than 30 percent thereafter.

4.  Entitlement to a rating higher than 20 percent for diabetic neuropathy and carpal tunnel syndrome of the left upper extremity.  

5.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right lower extremity prior to February 19, 2010, a rating higher than 20 percent from February 19, 2010 to September 10, 2014, and a rating higher than 10 percent thereafter.

6.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left lower extremity prior to February 19, 2010, a rating higher than 20 percent from February 19, 2010 to September 10, 2014, and a rating higher than 10 percent thereafter.

7.  Entitlement to a compensable rating for erectile dysfunction.

8.  Entitlement to an initial rating higher than 10 percent for tinnitus.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION


The Veteran had active service from May 1958 to September 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and September 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for service connection for a colon condition and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The November 2007 Board decision that denied service connection for a colon condition is final. 
 
2.  Evidence received since the November 2007 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for a colon condition.

3. Throughout the appeal, the Veteran's diabetes mellitus type II has required an oral hypoglycemic agent, insulin, and a restricted diet, but not restriction of activity.

4.  Affording the Veteran the benefit of the doubt, the Board finds that prior to September 10, 2014, the Veteran's diabetic neuropathy and carpal tunnel syndrome of the right upper extremity resulted in moderate incomplete paralysis of the median nerve for the major extremity.

5.  The Veteran's diabetic neuropathy and carpal tunnel syndrome of the right upper extremity has not been productive of severe incomplete paralysis of the median or ulnar nerves, and radial nerve impairment was characterized as no more than mild in nature.  
 
6.  Throughout the rating period on appeal, the Veteran's diabetic neuropathy and carpal tunnel syndrome of the left upper extremity has resulted in no more than moderate incomplete paralysis of the median nerve for the minor extremity; severe incomplete paralysis of the median or ulnar nerves, or moderate incomplete paralysis of the radial nerve, was not shown.

7.  Affording the Veteran the benefit of the doubt, the Board finds that from January 27, 2009 to February 19, 2010, peripheral neuropathy of the lower extremities resulted in moderate incomplete paralysis of the external popliteal or sciatic nerves.

8.  From January 27, 2009 to September 10, 2014, the Veteran's peripheral neuropathy of the lower extremities was not productive of severe incomplete paralysis of either the external popliteal or sciatic nerves. 

9.  Effective September 10, 2014, the Veteran's peripheral neuropathy of the lower extremities has not been productive of moderate incomplete paralysis of either the external popliteal or sciatic nerves.

10.  The most probative evidence of record does not show that the Veteran has a deformed penis.

11.  The Veteran's service-connected tinnitus currently is assigned the maximum schedular rating available for this disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for service connection for a colon condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2015).

2.  The criteria for rating higher than 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

3.  Prior to September 10, 2014, the criteria for a rating of 30 percent, and no higher, for diabetic neuropathy and carpal tunnel syndrome in the median nerve of the right (major) upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).
 
4.  The criteria for a rating higher than 30 percent for diabetic neuropathy and carpal tunnel syndrome in the median nerve of the right (major) upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).
 
5.  The criteria for a rating higher than 20 percent for diabetic neuropathy and carpal tunnel syndrome for left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

6.  From January 27, 2009 to September 10, 2014, the criteria for a disability rating of 20 percent, but not higher for peripheral neuropathy, of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521 (2015).

7.  From January 27, 2009 to September 10, 2014, the criteria for a disability rating of 20 percent, but not higher for peripheral neuropathy, of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521 (2015).

8.  Effective September 10, 2014, the criteria for a disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521 (2015).

9.  Effective September 10, 2014, the criteria for a disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521 (2015).

10.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2015).

11.  The criteria for a rating higher than greater than 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in November 2009, October 2011, December 2012, March 2013, and April 2014.  The claims herein decided were last readjudicated in September 2014 and April 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports. 

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claim for service connection for a colon condition was originally denied in April 2003.  The Veteran appealed to the Board. 

In November 2007 the Board issued a decision denying the claim for service connection for a colon disorder, based on a determination that the evidence of record did not show that a colon disorder was manifested during service, or was otherwise related to the Veteran's service, specifically including exposure to Agent Orange.  As the Veteran did not appeal the Board's decision or request reconsideration, the Board's November 2007 decision is final.  38 C.F.R. § 20.1100 (2015).

When the Board decided its November 2007 decision, the claims folder contained service treatment records showing that in September 1959 the Veteran complained of stomach (right upper quadrant) pain that had been ongoing for three days.  There was no tenderness, jaundice, or gastrointestinal symptoms; the assessment was strep.  The remainder of the service treatment records were silent for colon complaints, findings, or diagnosis.  

Also of record were September 1993 post-service treatment notes that showed the Veteran had a colonoscopy and biopsies after having a several week history of a guaiac positive stool.  The assessment was colitis that primarily affected the mid transverse colon through to the anus.  The biopsies revealed changes compatible with chronic inflammatory bowel disease that were also somewhat suggestive of Crohn's.  In April 1996, mildly active ulcerative colitis was diagnosed.  In June 1997, colitis was again diagnosed.  A May 2002 record noted that the Veteran had a past medical history of diverticulosis, status post partial colectomy in 1978. 

Finally, the record contained multiple statements from other Veteran asserting that he developed a colon condition due to exposure to Agent Orange during service, along with numerous articles regarding the effects of exposure to Agent Orange, to include on the digestive system.  The Veteran submitted an article dated in 2004 regarding the effects of dioxin in Vietnam.  Two studies indicated that there was an increased risk of deaths due to digestive diseases.  An article from the Vietnam Veterans of America magazine discussed the effect of dioxin on Canadian veterans. An article from The Greenville News discussed flaws in studies the government funded to determine the effects of dioxin in veterans.

The evidence received since the prior final denial includes VA treatment records showing continued treatment for colitis and diverticulitis.  Also in the record are statements from the Veteran alleging that he developed a colon disorder due to exposure to Agent Orange during service, along with Internet articles regarding the effects of exposure to Agent Orange, to include on the digestive system.  Such evidence is cumulative of information and evidence already considered. 

However, the Veteran also submitted an Internet article that finds a positive etiological relationship between diabetes and neuropathy and gastrointestinal tract disorders, to include the effects of diabetic neuropathy on the colon, along with assertions that his colon condition was caused or aggravated by the service-connected peripheral neuropathy and diabetes mellitus and/or diabetic neuropathy.  Such document is new as it was not before previous decisionmakers.  Additionally, as such evidence must be presumed credible solely for the purpose of determining whether to reopen a claim, the Board finds such evidence is material.

Accordingly, the Board concludes that some of the additional evidence received since the November 2007 Board decision is new and material, and the claim for service connection for colon condition is reopened.
 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Diabetes mellitus

Diabetes mellitus is currently rated 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The 20 percent evaluation encompasses requiring insulin and restricted diet, or; oral hypoglycemic agent and a restricted diet.  The criteria for 40 percent under Diagnostic Code 7913 are insulin dependence, restricted diet, and regulation of activities.  The criteria for 60 percent are that the veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Note 2 provides that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. 

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Veteran contends that he is entitled to a rating higher than 20 percent for diabetes mellitus.  

On VA examination in March 2010, the Veteran reported he stopped working as a banker until 2006 due to employer downsizing.  He complained of erectile dysfunction since approximately 2004 to 2005, along with numbness, tingling, jolting and twitching of the lower extremities.  The Veteran walked with a normal gait.  The examiner determined that the Veteran's diabetes did not directly affect him occupationally, or in the performance of daily activities other than the symptoms of peripheral neuropathy.  

Treatment records show that during the period on appeal the Veteran required insulin to treat his diabetes mellitus.  On VA examination in September 2014, the examiner noted that the Veteran's diabetes mellitus was managed by restricted diet, he was also prescribed oral hypoglycemic agents, and required insulin injections daily.  There was no evidence of regulation of activities.  He was seen by his diabetic care provider for the condition less than twice a month.  There were also no episodes of hypoglycemic reactions or ketoacidosis requiring  hospitalization over the past 12 months.  There was no evidence of progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  The examiner opined that the Veteran's diabetes mellitus had no impact on the Veteran's ability to work.  Additionally, no complications associated with diabetes, other than diabetic peripheral neuropathy and erectile dysfunction, were noted.  

Accordingly, the Board finds that the evidence shows diabetes mellitus requiring oral hypoglycemic, daily insulin injections, and a restricted diet.  However, the Board finds that the evidence does not demonstrate that the Veteran's diabetes has required regulation of activities.  There is no evidence in the clinical treatment notes consistent with regulation of activities due to diabetes, and none was noted on examination in 2014.  Additionally, the Veteran has denied episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  Since there is no medical evidence of regulation of activities, the Board finds that the criteria for the next higher rating have not been met.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

To the extent that the Veteran complained of symptoms associated with the upper and lower extremities, and erectile dysfunction, the RO has rated separately the complications of diabetes mellitus of peripheral neuropathy of the lower and upper extremities, and erectile dysfunction.  The Board notes that the rating of the same disability under various diagnoses is to be avoided.  The rating of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14 (2015).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In sum, the Board finds that the claim for a rating in excess of 20 percent for diabetes mellitus must be denied.  The preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Peripheral Neuropathy of the Upper and Lower Extremities

The Board now turns to whether the Veteran is entitled to increased ratings based upon bilateral peripheral neuropathy of the upper and lower extremities associated with diabetes mellitus.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2015). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2015). 

      Upper extremities

In a rating decision dated in September 2013, the RO increased the Veteran's disability ratings for diabetic neuropathy and carpal tunnel syndrome of the right and left upper extremities (previously rated as peripheral neuropathy, to include carpal tunnel syndrome, right and left upper extremities) to 20 percent, respectively, effective September 23, 2011, the date of claim.  The Veteran appealed for higher ratings.  In a rating decision in September 2014, the RO increased the Veteran's disability rating for peripheral neuropathy, to include carpal tunnel syndrome, of the right upper extremity, to 30 percent effective September 10, 2014.  The RO continued the 20 percent disability rating for peripheral neuropathy, to include carpal tunnel syndrome, of the left upper extremity.  Throughout the appeal the Veteran's neuropathy of the upper extremities were rated under Diagnostic Codes 8511 (for the middle radicular group) and 8515 (for the median nerve).  

The Board notes that throughout the appeal VA examination reports have variously recorded involvement of the radial, median and ulnar nerves.  Although various nerves appear to be affected, they all result in the same manifestations of impairment of upper extremities, which are contemplated by the ratings assigned.  The Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

A 10 percent evaluation is warranted for mild incomplete paralysis of the ulnar or ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516.  

A 20 percent evaluation is warranted for mild incomplete paralysis of the musculospiral (radial) nerve, the upper radicular group (5th and 6th cervicals), the middle radicular group, the lower radicular group, or all radicular groups.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511, 8512, 8513, 8514.  

A 30 percent evaluation is warranted for moderate incomplete paralysis of the musculospiral (radial), median or ulnar nerve if affecting the major extremity, and 20 percent if affecting the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8515, 8516.

A 40 percent evaluation is warranted for moderate incomplete paralysis of the upper radicular group (5th and 6th cervicals), the middle radicular group, the lower radicular group, or all radicular groups, if affecting the major extremity, and 30 percent if affecting the minor extremity.  38 C.F.R. § 4.124, Diagnostic Codes 8510, 8511, 8512, 8513.

Severe incomplete paralysis of the ulnar nerve warrants a 30 percent rating if affecting the minor upper extremity, and 40 percent if affecting the major upper extremity.  50 percent is warranted for complete paralysis of the minor upper extremity and 60 percent for complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

Severe incomplete paralysis of the upper radicular group, middle radicular group, lower radicular group, radial or the median nerve warrants a 40 percent rating if affecting the minor upper extremity, and 50 percent if affecting the major upper extremity.  60 percent is warranted for complete paralysis of the minor upper extremity and 70 percent for complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511, 8512, 8514, and 8515.  A 70 percent evaluation is warranted for severe incomplete paralysis of all radicular groups.  38 C.F.R. § 4.124a, Diagnostic Code 8513.

On VA examination in March 2010 the examiner opined that the Veteran was capable of sedentary employment with moderate restrictions of the upper extremities as far as typing, writing, using a calculator and the like.

On VA examination in November 2011, the Veteran complained of progressive increase in neuritic symptoms with sharp intermittent pain, and increasing disruption of activity.  It was noted that the Veteran was right hand dominant.  The Veteran reported that he retired in 2006 due to inability to sit or stand and sustain computer work because of symptoms attributable to his peripheral neuropathy.  The examiner noted moderate constant and intermittent pain, with paresthesias and/or dyshesias, as well as numbness, in the upper extremities.  The upper extremities showed reduced strength throughout with deep tendon reflexes at 1+.  Light touch was decreased in the hands and fingers.  Vibration sensation and cold sensation were decreased in the upper extremities.  There was no muscle atrophy.  The Veteran exhibited trophic changes characterized by no hair and shiny skin.  The examiner found mild incomplete paralysis of the ulnar and radial nerves, bilaterally.  There was also mild incomplete paralysis of the median nerve on the right, and moderate incomplete paralysis of the median nerve on the left. 

On VA examination in February 2013, the Veteran complained of mild to severe paresthesias and numbness in his fingers 2 through 5, bilaterally.  He stated the numbness was constant.  The Veteran also related bilateral forearm weakness.
Upper extremity strength was grade 5 minus in both upper extremities.  Deep tendon reflexes were grade 1+ in both upper extremities.  Light touch normal was in the right upper extremity and left upper extremity, with the exception of diminished, but present light touch fingers 2 through 4.  Position sense was normal bilaterally.  Vibration sense was normal bilaterally.  Cold sensation was absent bilaterally.  No muscle atrophy was noted.  He exhibited no trophic changes.  The examiner concluded that the Veteran experienced mild incomplete paralysis in both upper extremities.  As far as diagnostic testing, he had an EMG that showed generalized peripheral neuropathy involving the upper limbs bilaterally.  Sensory involvement was moderate in severity.  Demyelinating features were present.  As far as effects on occupation, he last worked in 2007 doing auditing work for banks.  He reported that he had diminished speed for typing and frequently dropped items.  He had a negative Phalen sign and Tinel's test was positive on the left.  He wore a brace for his left thumb which wrapped around his wrist regularly.  The examiner noted left moderate median sensory motor neuropathy at the wrist, and right moderate median sensory motor neuropathy at the wrist, both superimposed upon generalized peripheral neuropathy.  With regards to effect that the disability presented occupationally, the examiner acknowledged the opinion on Dr. K.S. in 2010, indicating that in his opinion it was unlikely that the Veteran would be able to perform full-time work in any capacity due to loss of sensation, pain, and weakness, and opined that the Veteran would have difficulty performing positions that required a high degree of dexterity and frequent handling of items such as papers, performance of computer work or typing.

On VA examination in September 2014, the Veteran reported ongoing symptoms associated with peripheral neuropathy, to include weakness in the upper extremities and tingling.  He experienced numbness occasionally.  He took Gabapentin for neuropathy, which effectively prevented the pain from becoming severe.  Prior to a procedure associated with a heart disability, he was exercising regularly, walking 1 to 3 miles and using weight machines.  He also enjoyed water aerobics and using a stationary bike.  He stated that he did not watch much TV and preferred to be on the computer and reading 2 to 3 hours a day.  The examiner found that the upper extremities showed mild intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness.  Muscle strength was 5/5 throughout.  Deep tendon reflexes were decreased in the upper extremities.  There was no muscle atrophy.  There were trophic changes manifested by no hair and shiny skin.  There was mild incomplete paralysis of the right and left median nerves.  The examiner indicated that there was no paralysis based on the standard definition of paralysis.  There were no motor deficits.  Accordingly, the examiner concluded that the Veteran suffered from mild incomplete paralysis which was wholly sensory.  

Concerning the right upper extremity, prior to September 10, 2014, the evidence recorded complaints of mild to severe pain, paresthesias and/or dyshesias, and numbness.  The Veteran's symptoms and clinical findings were mostly consistent during the period in question.  He exhibited reduced strength throughout with deep tendon reflexes at 1+.  Light touch was decreased in the hands and fingers.  Position sense was normal.  Vibration sensation and cold sensation was decreased.  Sensory involvement was moderate in severity.  Demyelinating features were present.  There was no muscle atrophy.  The Veteran exhibited trophic changes characterized by no hair and shiny skin.  He had a negative Phalen sign.  Significantly, while the VA examiner in November 2011 diagnosed mild incomplete paralysis of the ulnar, median and radial nerves, the VA examiner in February 2013 determined that the Veteran suffered from right moderate median sensory motor neuropathy at the wrist, superimposed upon generalized peripheral neuropathy.  Accordingly, the Board finds that prior to September 10, 2014, the overall disability picture most closely resembles the criteria for a rating of 30 percent, and no higher, for diabetic neuropathy in the median nerve of the right (major) upper extremity under Diagnostic Code 8515.  

A rating higher than 30 percent for right upper extremity diabetic neuropathy is not warranted at any time throughout the appeal because the evidence fails to show that the Veteran experiences severe incomplete paralysis of the median or ulnar nerves, and radial nerve impairment was characterized as no more than mild in nature.  

Concerning the left upper extremity, the evidence recorded complaints of mild to severe pain, paresthesias and/or dyshesias, and numbness.  While in 2011 and 2013 he exhibited reduced strength throughout with deep tendon reflexes at 1+, in 2014 muscle strength was normal throughout with nor motor deficits.  Light touch was decreased in the hands and fingers.  Position sense was normal.  Vibration sensation and cold sensation was decreased.  Sensory involvement was moderate in severity.  Demyelinating features were present.  There was no muscle atrophy.  The Veteran exhibited trophic changes characterized by no hair and shiny skin.  He had a negative Phalen sign and Tinel's test was positive.  He wore a brace for his left thumb which wrapped around his wrist regularly.  With the exception of the VA examiner in 2014, who determined that the Veteran's left upper extremity disability was manifested by mild incomplete paralysis of the left median nerve, the VA examiners in 2011 and 2013 found moderate incomplete paralysis of the median nerve on the left upper extremity.  Mild incomplete paralysis of the radial and ulnar nerves was also noted.  Accordingly, the Board finds that a rating higher than 20 percent for moderate incomplete paralysis of the median nerve for left upper extremity diabetic neuropathy is not warranted under Diagnostic Code 8515.  In this regard, the evidence fails to show that the Veteran experiences severe incomplete paralysis of the median or ulnar nerves, or moderate incomplete paralysis of the radial nerve. 

In sum, the Board finds that a rating of 30 percent, and no higher, for diabetic neuropathy and carpal tunnel syndrome of the median nerve of the right (major) upper extremity throughout the entire appeal is granted.  A rating higher than 20 percent for diabetic neuropathy and carpal tunnel syndrome of the median nerve of the left (minor) upper extremity is denied.  The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511, 8512, 8513, 8514, 8515, 8516.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent the Veteran's claims have been denied, the preponderance of the evidence is against ratings higher than those assigned.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

Lower Extremities

By a rating decision in May 2005, the RO granted service connection for peripheral neuropathy of both lower extremities with separate 10 percent ratings effective August 15, 2002.  On January 27, 2009, the Veteran submitted the current claim for higher ratings.  In a rating decision in April 2015, the RO increased the Veteran's disability ratings for peripheral neuropathy of the right and left lower extremities, to 20 percent, respectively, for the period from February 19, 2010 to  September 10, 2014.  Thereafter separate disability ratings of 10 percent were assigned.  See Singleton v. Shinseki, 659 F.3d 1332, 1334-36 (Fed. Cir. 2011).  The Veteran's neuropathy of the lower extremities have been rated under Diagnostic Codes 8521 (for the external popliteal nerve/common peroneal), 8520 (sciatic nerve).   

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Under Diagnostic Code 8521, complete paralysis of the common peroneal nerve, a 40 percent rating contemplates foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8521. 

From January 2009 to February 2010, the evidence shows that a March 2009 VA EMG/NCS revealed axonal polyneuropathy, moderately severe, sensory and motor.  In a statement in April 2009 a VA physician opined that the Veteran's moderately severe polyneuropathy rendered him unemployable.  Similarly, in an April 2009 statement, a private neurologist, Dr. K.S., noted mild ankle weakness and a significant sensory motor polyneuropathy with carpal tunnel syndrome, and determined that it was unlikely that the Veteran would be able to perform full-time work in any capacity due to loss of sensation pain and weakness.

On VA examination in February 2010, the Veteran reported that he retired in 2006 because he could not he could not sit longer than required in the job of analyzing financial records.  After 2 to 3 hours of sitting in spite of intermittent breaks he had discomfort in his low back down to his legs.  He did not recall if there was burning but there was a definite discomfort.  The examiner noted that the right lower extremity revealed that his eversion and inversion was grade 4+5.  The left lower extremity revealed good strength except for eversion and inversion at 4+ of the left ankle region.  The Veteran exhibited normal muscle tone with no sign of atrophy.  Sensory examination was moderately deficient.  Vibration was decreased in a moderate degree throughout, except it was absent in both feet.  Touch was perceived in the distal areas.  Pin was lost to sharp sensation in the right upper calf region to the toe region.  In the left lower extremity, pin response was lost to just below the knee to the toes.  His gait was normal but there was a mildly abnormal tandem walk.  Deep tendon reflexes was zero in the ankle, Babinski sign was essentially negative.  The Romberg test was slightly shaky.  His heel-to-shin test showed a slight shaking while he was sitting.  He could walk on heels but he tended to veer a little bit to either side with a mild instability.  Overall he showed no sign of atrophy, change in tone, fasciculations or knee jerks.  The examiner noted that the Veteran's activities of daily living were limited to driving no more than 1-1/2 to 2 hours at a time, and the need to take breaks to tolerate the sitting position. 

After review of the evidence, the Board finds that the criteria for 20 percent ratings are met for the right and left lower extremities prior to February 19, 2010.  During this period EMG/NCS studies were consistent with moderately severe sensory and motor neuropathy, and a private physician also characterized the Veteran's disabilities as moderately severe.  The Veteran experienced limitations with prolonged sitting and standing.  Sensory examination was moderately deficient.  Vibration was decreased in a moderate degree throughout, except it was absent in both feet.  Deep tendon reflexes were zero in the ankles.  While his gait was normal, there was a mildly abnormal tandem walk.  The Romberg test was slightly shaky.  However, the Veteran exhibited normal muscle tone with no sign of atrophy, and strength was good.  Touch was perceived in the distal areas.  As such, there are objective findings of sensory impairment and diminished reflexes.  Accordingly, the Board finds that from January 27, 2009 to February 2010, the overall disability picture most closely resembles the criteria for separate disability ratings of 20 percent, and no higher, for neuropathy of the right and left lower extremities under Diagnostic Codes 8520, 8521.  

On VA examination in March 2010 the examiner noted that the extremities revealed normal dorsal pedal and posterior tibial pulses, as well as normal color, hair distribution, temperature and nails.  The neurological examination was intact.  Cerebellar function studies were normal.  No pathologic reflexes were elicited. Deep tendon reflexes were 1/3, only when enhanced, but symmetric.  Sensory modalities including vibratory, light touch, 2-point PILE discrimination, proprioception, sharp and dull, were all moderately reduced.  Muscle strength was 5/5 and symmetric.  The examiner determined that the Veteran's peripheral neuropathy interfered with his daily activities as far as standing for more than 30 minutes, walking more than one mile, and sitting more than one hour.  Additionally, the lower extremities had a tendency of clumsiness.  The examiner opined that the Veteran was capable of sedentary employment with moderate restrictions of the lower extremities as far as any prolonged sitting, standing or walking.

On VA examination in November 2011, the Veteran complained of progressive increase in neuritic symptoms with sharp intermittent pain, increasing disruption of activity.  The Veteran reported that he retired in 2006 due to inability to sit or stand and sustain computer work because of symptoms attributable to his peripheral neuropathy.  The examiner noted severe constant and intermittent pain, with paresthesias and/or dyshesias, as well as numbness, in the lower extremities.  The lower extremities showed reduced strength throughout with deep tendon reflexes absent at the knees and ankles.  Light touch was absent in the toes and ankles.  Vibration sensation and cold sensation were absent in the lower extremities.  There was no muscle atrophy.  The Veteran exhibited trophic changes characterized by no hair and shiny skin.  The examiner determined that there was moderate incomplete paralysis of the sciatic nerves, bilaterally.  

A February 2013 EMG study revealed moderate increasing distal motor number reduction with severely reduced responses and velocities.  The impression was moderate periphea1 neuropathy. 

The evidence, however, does not support a finding that the disabilities met the criteria for evaluations in excess of 20 percent under Diagnostic Codes 8520, 8521, for the period from January 27, 2009 to September 10, 2014.  Indeed, as is illustrated by the objective findings, sensory function of the Veteran's lower extremities is impaired, but not entirely absent.  While muscle strength was reduced the Veteran maintained use and control of the lower extremities.  There was no evidence of any wasting in the lower extremities and with the exception of absent reflexes in the knees and ankles, there was no evidence of muscle spasm, paralysis or foot drop that would warrant higher ratings or demonstrate more than a moderate degree of incomplete paralysis of the sciatic nerve.  Significantly, the VA examiner in November 2011 determined that there was moderate incomplete paralysis of the sciatic nerves, bilaterally, and a February 2013 EMG study demonstrated moderate peripheral neuropathy of the lower extremities.  Given the evidence as outlined above, the Board finds that the Veteran's bilateral lower extremity peripheral neuropathy cannot be properly described as more than moderate in degree.

Effective September 10, 2014, the RO assigned separate disability ratings of 10 percent for the right and left peripheral neuropathy of the lower extremities.  

On VA examination in September 2014, the Veteran reported ongoing symptoms associated with peripheral neuropathy, to include tingling and occasional  numbness.  He took Gabapentin for neuropathy, which effectively prevented the pain from becoming severe.  Prior to a procedure associated with a heart disability, he was exercising regularly, walking 1 to 3 miles and using weight machines.  He also enjoyed water aerobics and using a stationary bike.  He stated that he did not watch much TV and preferred to be on the computer and reading 2 to 3 hours a day.  The examiner found that the lower extremities showed mild intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness.  Muscle strength was 5/5 throughout.  Deep tendon reflexes were absent in the knees and ankles.  There was no muscle atrophy.  There were trophic changes manifested by no hair and shiny skin.  There was mild incomplete paralysis of the right and left sciatic nerves.  There was no paralysis based on the standard definition of paralysis.  There were no motor deficits.  Accordingly, the examiner concluded that the Veteran suffered from mild incomplete paralysis which was wholly sensory, best identified in the sciatic nerves.

Based on the evidence, the Board concludes that effective September 10, 2014, 20 percent ratings are not warranted for the Veteran's right or left lower extremity peripheral neuropathy, as moderate incomplete paralysis of either the external popliteal nerve or sciatic nerve is not present or nearly approximated.  In this regard, the evidence shows that symptoms present in the lower extremities are primarily sensory in nature.  38 C.F.R. § 4.124 provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board finds that, because the Veteran's neuropathy symptoms described above are largely sensory in both lower extremities, service-connected peripheral neuropathy of the right and left lower extremities is no more than mild in degree and does not more nearly approximate a rating based on moderate incomplete paralysis of the median nerves.  In light of the above, disability ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities are not warranted.

Accordingly, the preponderance of the evidence is against a finding that effective September 10, 2014, the level of disability due to neuropathy of the lower extremities is greater than mild in light of findings of mild disability with only reduced sensation.

In sum, the Board finds that separate ratings of 20 percent, and no higher, for peripheral neuropathy of the lower extremities from January 27, 2009 to September 10, 2014, are warranted.  Effective September 10, 2014, separate ratings higher than 10 percent for peripheral neuropathy of the lower extremities are denied.  

The Board has considered all other potentially applicable diagnostic codes, but there is no evidence showing the Veteran has neurological damage associated with any other peripheral nerves, including impairment of the musculocutaneous nerve, the anterior tibial nerve, the interior popliteal nerve, the posterior tibial nerve, the anterior crural nerve, the internal saphenous nerve, the obturator nerve, the external cutaneous nerve of the thigh, or the ilio-inguinal nerve.  Therefore, Diagnostic Codes  8522, 8523, 8524, 8525, 8526, 8527, 8528, 8529, 8530, 8620, 8621, 8622, 8623, 8624, 8625, 8626, 8627, 8628, 8629, 8630, 8720, 8721, 8722, 8723, 8724, 8725, 8726, 8727, 8728, 8729, 8730 are not applicable in this case.  Accordingly, there is no basis for higher ratings.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent the Veteran's claims have been denied, the preponderance of the evidence is against ratings higher than those assigned.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

3. Erectile Dysfunction

The Veteran's service-connected erectile dysfunction is currently rated as noncompensable.  He contends that a compensable rating is warranted.  The Board notes that the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ for this disability.

Initially, the Board notes that the Veteran's erectile dysfunction is rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522, for penile deformity.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 7522 provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  Based on the Veteran's diagnosis and symptoms, which relate to the penis and include loss of erectile power, the Board finds Diagnostic Code 7522 to be the most appropriate diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Board finds no other applicable rating criteria, and the Veteran has not requested evaluation under any alternative rating criteria. 

Where, as here, the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

On VA examination in March 2010, the Veteran related a history of erectile dysfunction since approximately 2004 to 2005, for which he treated with vardenafil.
He reported nocturia averaging about twice per night without hesitancy, narrowing of the stream nor dysuria.  There was no incontinence, no surgical intervention, urinary tract infection, bladder stones, nephritis, hospitalization or malignancy. There were no catheterizations, dilatations, drainage, dye therapy nor any other invasive procedures.  He was not on dialysis.  Genital examination revealed uncircumcised male with normal testes, seminal vesicles, vas deterens.  Rectal examination was normal, prostate bed was normal.  The examiner noted no trauma or surgery affecting the penis or testicles.

On VA examination in September 2014, the Veteran complained of erectile dysfunction; a physical exam was not completed per request, and there was a report of normal anatomy with no penile deformity or abnormality.  He did not require continuous medication.  There was no history of orchiectomy, renal dysfunction or voiding dysfunction.  The Veteran denied retrograde ejaculation.  There was no history of chronic epididymitis, epididymo-orchitis, prostatitis, benign or malignant neoplasm or metastases related to any of the diagnosis.  The examiner determined the condition had no impact on his ability to work.  

Following a review of the record, the Board finds that a higher 20 percent rating is not warranted.  Here, although the Veteran has loss of erectile power, the record is negative for evidence of penis deformity, which is necessary for a compensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  In this regard, the Veteran has not asserted, nor does the evidence show, that he has penile deformity.  As such, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction under Diagnostic Code 7522.  Moreover, the Board notes that he is already in receipt of special monthly compensation for loss of use of a creative organ.  Therefore, a separate compensable rating for erectile dysfunction is not warranted.

In sum, the weight of the credible evidence demonstrates that the Veteran is not entitled to a compensable rating for erectile dysfunction.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra. 



4. Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which provides that only a single evaluation for recurrent tinnitus will be assigned whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2014).  This is the maximum schedular evaluation available for tinnitus.  The Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code  6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  It is undisputed that the Veteran already is in receipt of the maximum 10 percent schedular rating for his service-connected tinnitus.  Accordingly, the Board finds that the Veteran's increased rating claim for tinnitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Other Rating Considerations

The Board has also considered whether the Veteran's diabetes mellitus, peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and tinnitus, present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Pertaining to diabetes mellitus, the rating criteria specifically describe the Veteran's disability level - diabetes mellitus requiring insulin and a restricted diet - and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.

Concerning the Veteran's neuropathy of the upper and lower extremities, the rating criteria for nerve disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The applicable diagnostic codes provide disability ratings based on the comprehensive and cumulative impact of all symptomatology associated with those conditions.  See 38 C.F.R. §§ 4.104, 4.120, 4.124a.  Therefore, the schedular disability ratings assigned necessarily contemplate all associated symptomatology.  

Regarding the Veteran's erectile dysfunction, his condition is manifested by loss of erectile power, which is specifically contemplated by the rating criteria.  The rating criteria also provide for consideration of a greater disability and symptoms than is currently shown by the evidence, and the Veteran is in receipt of special monthly compensation for his loss of use of a creative organ.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.

Finally, the symptoms associated with the Veteran's tinnitus, mainly ringing in the ears, are contemplated by the rating criteria, and the medical evidence fails to show anything unique or unusual about the Veteran's tinnitus that would render the schedular criteria inadequate.

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's service-connected disabilities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The issues have been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, there is no evidence of record that would warrant ratings in excess of those assigned herein for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, erectile dysfunction, or tinnitus, during the respective rating periods on appeal.  See Fenderson, 12 Vet. App. at 126.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

New and material evidence having been received, the claim for service connection for a colon condition is reopened, and to this extent only the appeal is granted.

A rating in excess of 20 percent for diabetes mellitus type II is denied.

From September 23, 2011 to September 10, 2014, a disability rating of 30 percent, and no higher, for diabetic neuropathy and carpal tunnel syndrome in the median nerve of the right (major) upper extremity is granted, subject to the laws and regulations controlling the award of monetary benefits. 

A disability rating higher than 30 percent for diabetic neuropathy and carpal tunnel syndrome in the median nerve of the right (major) upper extremity is denied.

A disability rating higher than 20 percent for diabetic neuropathy and carpal tunnel syndrome in the median nerve of the left (minor) upper extremity is denied.

From January 27, 2009 to February 18, 2010, the criteria for a disability rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations controlling the award of monetary benefits.

From January 27, 2009 to February 18, 2010, the criteria for a disability rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations controlling the award of monetary benefits.

From February 19, 2010 to September 10, 2014, a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

From February 19, 2010 to September 10, 2014, a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

A rating higher than 10 percent for peripheral neuropathy of the right lower extremity from September 10, 2014, is denied.  

A rating higher than 10 percent for peripheral neuropathy of the left lower extremity from September 10, 2014, is denied.  

A compensable rating for erectile dysfunction is denied.

A disability rating greater than 10 percent for tinnitus is denied.

Entitlement to a total disability rating based on individual unemployability is denied.



REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to notify the Veteran with regard to the reopened claim of service connection for a colon disorder. 

Alternate theories of entitlement to service connection for a colon disorder have been raised.  The Veteran asserts such disability was manifested in service or was caused by exposure to Agent Orange.  Alternatively, he contends his colon disorder was caused or aggravated by his service-connected diabetes mellitus type II and/or diabetic neuropathies.  His representative has submitted an Internet article that supports a finding that there is a causal relationship between diabetes and gastrointestinal tract disorders, to include between diabetic neuropathy and the colon.  The Board notes that all possible theories of entitlement raised by the record must be considered.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

Whether or not a currently diagnosed colon disability is related to service or is secondary to a service-connected disability, as asserted, is a medical question, beyond the scope of lay observation.  As the Veteran has not yet been afforded a VA examination that addresses the relationship between a colon disorder and service or the service-connected diabetes mellitus type II and/or diabetic neuropathies, if any, a VA examination with nexus opinion is necessary.  Additionally, as the Veteran has not been provided notice pursuant to the Veterans Claims Assistance Act on the information and evidence needed to substantiate a claim for service connection on a secondary basis.  Such notice must be provided on remand.  Finally, relevant ongoing VA medical records should be obtained.

The outcome of this service connection claim could markedly affect the claim for TDIU; therefore, that claim must be deferred and remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran 38 C.F.R. § 3.159(b) notice that informs him of the information and evidence necessary to establish a service connection for his claimed colon disorder on a secondary basis. 
 
 2.  Obtain and associate with the claims file all relevant VA treatment records dated not already in the claims file.
 
3.  Schedule the Veteran for a VA gastrointestinal examination to address whether the Veteran suffers from a colon disorder that is related to service or a service-connected disability.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner should then respond to the following:

a) Please identify any colon disorder/s found to be present.  

b) Is it at least as likely as not (50 percent or more probable) that any colon disorder found on examination is due to any aspect of the Veteran's service, to include the presumed exposure to Agent Orange?  Please explain why or why not.

c) If not due to service, is it at least as likely as not (a probability of 50 percent or greater) that any colon disorder was caused by his service-connected diabetes mellitus type II and/or diabetic neuropathies, or medications taken for those disorders?  Please explain why or why not.

d) If a colon disorder is not caused by service-connected diabetes mellitus type II and/or diabetic neuropathies, then the VA examiner should provide an opinion as to whether it is at least as likely as not that the current colon disorder  is permanently worsened beyond natural progression (versus temporary exacerbation of symptoms) by his diabetes mellitus type II and/or diabetic neuropathies, or medications taken for those disorders.  Please explain why or why not.

e) If and only if the examiner believes that there is permanent worsening of a colon disorder by his diabetes mellitus type II and/or diabetic neuropathies, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the colon disorder that is due to his service-connected diabetes mellitus type II and/or diabetic neuropathies.  The examiner should provide the medical basis for the conclusion reached. 

In making the above determinations, the examiner must clearly explain the rationale for any opinions rendered. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims on appeal, including TDIU.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


